       Case 2:20-cr-00013-DPM Document 25 Filed 02/02/21 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                        No. 2:20-cr-13-DPM

BOOKER YOUNG                                                DEFENDANT

                                  ORDER
     Motion, Doc. 24, granted. The Information against Booker Young
is dismissed without prejudice.
     So Ordered.


                                       D .P. Marshall Jr.
                                        United States District Judge
